IN THE UNITED sTATEs DIsTRIcT CoURT ,_ _ _ _
FoR THE soUTHERN DISTRICT oF GEoRGlA -;t: n .'M an P.f"f: 12= 99

 

SAVANNAH DIVISION
l l"-`I`

JANE. DOE I, Individually and as Natural ] _ m `~m'
Guardian of the Person of JOHN DOE I, )
her Minor Son, ) CIVIL ACTION _NO.:

) 418-00180-WTM-GRS
Plaintiffs, )

)
v. )

)
SAVANNAH-CHATHAM COUNTY PUBLIC )
SCHOOL SYSTEM and MARVIN T. )
JOHNSON, )

)
Defendants. )

ORDER GRANTING CONSENT MOTION TO SUBSTITUTE PLAINTIFFS
Before the Court is the Parties’ Consent Motion to Substitute Plaintiffs. (Doc. 35).
In the Motion, the Parties request that the Court substitute as plaintiffs “John Doe l and
Jane Doe II, as Administrator of the Estate Of Jane Doe I,” for “Jane Doe I, individually
and as natural guardian of the person of John Doe l, her minor son.” (Id.).

Havin,._€,r considered the Parties’ request and having determined good cause to be
shown, the Court hereby GRANTS the Parties’ Consent Motion to Substitute Plaintiffs.
(Doc. 35). Accordingly, The Clerk of Court is directed to change the civil docket to
reflect the proper Plaintiffs as, “John Doe l and Jane Doe II, as Administrator of the

Estate of Jane Doe I.”

SO ORDERED, this 29 lé`day of /Q[W/'// .2019.

N/M?/a»% %

CrflusToPHEli L. RAY, MAGISTRATE UDGE
UNrrED STATES DIsTRIcT CoURT

